DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 02/23/2021.
3.    	Claims 1-11 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 02/23/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 02/23/2021 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

35 U.S.C. 112(f)
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “reception unit”, “display unit”, “input unit”, “processing unit”, “transmission unit”, as recited in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1, 10, and paragraphs 23-24, 27, 55-57.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Jones (US 11,005,598 B2) in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km, dated 11 July 2018) and further in view of ANRITSU (MT1000A Network Master Pro Operation Manual, dated 17 March 2017, 15th edition).

Regarding claim 1,	 Jones discloses a network test apparatus comprising:
a reception unit that receives a forward error correction symbol (FEC symbol) generated by using pulse amplitude modulation (PAM) (Jones, col 8, lines 49-59: the FEC decoder 208 receives the input data 216 in the form of a codeword where col. 7 and lines 40-41 discloses that the receiver 200 containing a forward error correction (FEC) decoder 208... It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)); and
an arithmetic processing unit (Jones, col. 4, lines 55-57) that corrects a symbol error of the FEC symbol received by the reception unit (Jones, col. 11, lines 6-13: an error information vector is determined and computes the error information vector ... an error symbol is identified based on the error vector) and performs the pass or fail determination based on the acquired threshold value by using the number of corrected symbol errors is provided (Jones, col. 11, lines 16-21: recites within the identified error symbol, the 0-1 error count is determined...within the identified error symbol, the 1-0 error count is determined).
Jones does not appear to explicitly discloses an input unit that acquires a threshold value for a pass or fail determination; a display unit; wherein a result of the pass or fail determination is displayed on the display unit.
In a similar field of endeavor, IEEE discloses a display unit (IEEE, pages 7 and 8: the drawings show a display unit); wherein a result of the pass or fail determination is displayed on the display unit (IEEE, pages 7 and 8: displaying forward error correction (FEC) data including uncorrected and corrected codes/results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE to incorporate the method of IEEE to use a display unit to display the result of the pass or fail determination as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.
The combination of Jones and IEEE does not appear to explicitly an input unit that acquires a threshold value for a pass or fail determination.
In a similar field of endeavor, Anritsu an input unit that acquires a threshold value for a pass or fail determination (Anritsu, page 64, sections 4.1.3.3 and 4.1.4.1: discloses test/result screens. The test status summary. The test status for an application is the combination of the following items: Thresholds violations and Alarms/errors. One or more applications have alarms, had alarms in the past or have failing thresholds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Anritsu to incorporate the method of Anritsu such as acquiring a threshold value for a pass or fail determination. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results. 

Regarding claim 2, Jones as modified by IEEE and ANRITSU discloses the network test apparatus according to claim 1, however, ANRITSU further discloses wherein as the pass or fail determination, the arithmetic processing unit determines a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value (ANRITSU, pages 72, drawings , section 4.1.3.3: test setup/result screens. During a measurement, Measurement start time, Elapsed time, and Remaining time of measurement are displayed in Navigation area. Remaining time of measurement is not displayed if Stop function is set to Manual stop in Control screen), and the display unit displays the result of the pass or fail determination in different colors depending on the warning or the pass (ANRITSU, page 73, section 4.1.4: Lamp Indication of Alarm/Errors Status: Alarm and error status is indicated by colored Lamp icons. The following colors are used:
Red Lamp icon indicates that an alarm has appeared.
Yellow Lamp icon indicates that an error has appeared.
Green Lamp icon indicates a 'no trouble' situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Anritsu to incorporate the method of Anritsu such as determining a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Regarding claim 3, Jones as modified by IEEE and ANRITSU discloses the network test apparatus according to claim 2, however, IEEE further discloses wherein the display unit displays the number of symbol errors as a graph, and displays the acquired threshold value inside the graph display (IEEE, page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE to incorporate the method of IEEE to display the number of symbol errors as a graph, and display the acquired threshold value inside the graph display as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.


Regarding claim 4, Jones as modified by IEEE and ANRITSU discloses the network test apparatus according to claim 1, However, ANRITSU further discloses wherein the arithmetic processing unit performs the pass or fail determination for each lane, and the display unit displays a result of the pass or fail determination for each lane (ANRITSU, para. 74: shows the performance and the displaying result of the pass or fail determination for each lane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Anritsu to incorporate the method of Anritsu such as performing the pass or fail determination for each lane, and displaying a result of the pass or fail determination for each lane. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Regarding claim 5, Jones as modified by IEEE and ANRITSU discloses the network test apparatus according to claim 1, wherein the number of symbol errors is a symbol error rate for the FEC symbol received by the reception unit (Jones, col para. 8, lines 43-58: the FEC decoder 208 includes an error location and evaluation circuit 302, which is configured to determine whether each data bit in the RS(N, K) codeword includes an error, based on the (N−K) parity symbols in the codeword. For example, when a data bit in the RS(N, K) codeword is determined to be an error, e.g., either a bit “1” has been flipped to “0” during transmission, or a bit “0” has been flipped to a “1,” the error location and evaluation circuit 302 designates a value “1” at the bit location. When the data bit in the RS(N, K) codeword is determined to be correct, the error location and evaluation circuit 302 designates a value “0” at the bit location. In this way, the error location and evaluation circuit 302 generates an error information vector 311 having a number N×B of data bits, each data bit representing whether the data bit in the received RS(N, K) codeword at the respective bit location has an error).

Regarding claim 6, Jones as modified by IEEE and ANRITSU discloses the network test apparatus according to claim 1, further comprising:
a transmission unit that generates the FEC symbol by using the pulse amplitude modulation (PAM) and transmits the generated FEC symbol (Jones, col 7, lines 55-67: The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4). Further, signal amplitudes might be expressed herein as −1 to 1 such as for Non-Return to Zero (NRZ) signaling. Moreover, Fig. 5 and col 1, lines 37-49 discloses reporting the generated FEC symbol). 

Regarding claim 7, Jones discloses a network test method for receiving and displaying a forward error correction symbol (FEC symbol) generated by using pulse amplitude modulation (PAM), the method comprising:
correcting a symbol error of the received FEC symbol (Jones, col. 11, lines 6-13: an error information vector is determined and computes the error information vector ... an error symbol is identified based on the error vector) and performing the pass or fail determination based on the acquired threshold value by using the number of corrected symbol errors (Jones, col. 11, lines 16-21: recites within the identified error symbol, the 0-1 error count is determined...within the identified error symbol, the 1-0 error count is determined). 
Jones does not appear to explicitly discloses acquiring a threshold value for a pass or fail determination; and displaying a result of the pass or fail determination.
In a similar field of endeavor, IEEE discloses displaying a result of the pass or fail determination (IEEE, pages 7 and 8: displaying forward error correction (FEC) data including uncorrected and corrected codes/results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE to incorporate the method of IEEE to use a display unit to display the result of the pass or fail determination as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.
The combination of Jones and IEEE does not appear to explicitly acquiring a threshold value for a pass or fail determination.
In a similar field of endeavor, Anritsu acquiring a threshold value for a pass or fail determination (Anritsu, page 64, sections 4.1.3.3 and 4.1.4.1: discloses test/result screens. The test status summary. The test status for an application is the combination of the following items: Thresholds violations and Alarms/errors. One or more applications have alarms, had alarms in the past or have failing thresholds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Anritsu to incorporate the method of Anritsu such as acquiring a threshold value for a pass or fail determination. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Regarding claim 8, Jones as modified by IEEE and ANRITSU discloses the network test method according to claim 7, however, ANRITSU further discloses
wherein as the pass or fail determination, in a case where the number of corrected symbol errors is less than the threshold value, a pass is determined, and in a case where the number of corrected symbol errors is equal to or greater than the threshold value, a warning is determined (ANRITSU, pages 72, drawings , section 4.1.3.3: test setup/result screens. During a measurement, Measurement start time, Elapsed time, and Remaining time of measurement are displayed in Navigation area. Remaining time of measurement is not displayed if Stop function is set to Manual stop in Control screen), and the result of the pass or fail determination is displayed in different colors depending on the warning or the pass (ANRITSU, page 73, section 4.1.4: Lamp Indication of Alarm/Errors Status: Alarm and error status is indicated by colored Lamp icons. The following colors are used:
Red Lamp icon indicates that an alarm has appeared.
Yellow Lamp icon indicates that an error has appeared.
Green Lamp icon indicates a 'no trouble' situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Anritsu to incorporate the method of Anritsu such as determining a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.. 

Regarding claim 9, Jones as modified by IEEE and ANRITSU discloses the network test method according to claim 8, however, IEEE further discloses wherein the number of symbol errors is displayed as a graph, and the acquired threshold value inside the graph display is displayed (IEEE, page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE to incorporate the method of IEEE to display the number of symbol errors as a graph, and display the acquired threshold value inside the graph display as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.

Regarding claim 10, Jones as modified by IEEE and ANRITSU discloses the network test method according to claim 7, however, Anritsu further discloses wherein the pass or fail determination is performed for each lane, and a result of the pass or fail determination is displayed for each lane (ANRITSU, para. 74: shows the performance and the displaying result of the pass or fail determination for each lane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Anritsu to incorporate the method of Anritsu such as performing the pass or fail determination for each lane, and displaying a result of the pass or fail determination for each lane. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Regarding claim 11, Jones as modified by IEEE and ANRITSU discloses the network test method according to claim 7, wherein the number of symbol errors is a symbol error rate for the received FEC symbol (Jones, col 8, lines 43-58: the FEC decoder 208 includes an error location and evaluation circuit 302, which is configured to determine whether each data bit in the RS(N, K) codeword includes an error, based on the (N−K) parity symbols in the codeword. For example, when a data bit in the RS(N, K) codeword is determined to be an error, e.g., either a bit “1” has been flipped to “0” during transmission, or a bit “0” has been flipped to a “1,” the error location and evaluation circuit 302 designates a value “1” at the bit location. When the data bit in the RS(N, K) codeword is determined to be correct, the error location and evaluation circuit 302 designates a value “0” at the bit location. In this way, the error location and evaluation circuit 302 generates an error information vector 311 having a number N×B of data bits, each data bit representing whether the data bit in the received RS(N, K) codeword at the respective bit location has an error). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SCHNIZLER et al. (US 20200396021 A1) discloses that the symbol error analyzer 126 may analyze (such as count) the symbol errors to generate symbol error information 129, which may be displayed via a display 130.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466